Title: To George Washington from Robert Dinwiddie, 20 June 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
[Williamsburg] June 20th 1757

Yr Letter by Express, I received last Night, & I am sorry for the Intelligence it brings of such a No. of French & Indians marching from Fort Du Quesne, and it’s more than probable their Design is agst Fort Cumberland, and am sorry that Garrison is in so poor a Condition for Defence, & I really fear it is in the Enemys Hands before this can reach You. If so they probably will proceed to fort Loudoun. in Order to reinforce You, I’ve order’d One Third of the Militia of the following Counties to march immediately to fort Loudoun, Vizt Frederick, Fairfax, Prince William, Culpepper, Orange, Stafford, which, I hope together will amot to 1000 Men—I doubt not Colo. Stanwix will march his regulars where the greatest Danger is or where the Enemy may be, that when the Men are all collected in a Body, I doubt not will be able to repell the force of the Enemy, & You are to follow such Orders Colo. Stanwix may send Yo. from Time to Time, witht any regard to any Orders Yo. may have received from me, & as probably he may order Men to join him, I cd not prevail with the Assembly to allow the Militia to be

march’d out of this Dominion, therefore if he Orders Men, Yo. must supply him from yr regimt, & either yourself, or some other good Officer to rema[in] at fort Loudoun wth the Militia to protect that Garrison, but at present I’m of Opinion that Colo. Stanwix will chuse to come to fort Loudoun as most centrical, & from thence form his Dispositions, I know not where he is, when Yo. write him pray send my Compliments—I sent for the Councell this Morning, & they agree with me to what yr Councell of Warr advis’d & therefore advise You to send for the Men from the different small forts to be ready on a Call at fort Loudoun—I can’t conceive the Enemy can be so numerous as Mr Levingston mentions, when I consider the Report of the Officer that is a Prisoner, & Sergeant Fent assur’d me there were not 150 French, besides Indians at fort Du Quesne; however as they march wth a Train of Artillery, its probable they’ve Men enough to invest & take fort Cumberland. I am of Opinion they must want Provisions, if possible to prevent their having a Suply will be a great Point. Mr Boyd brings £10,000, which I believe is all the Money now coined; I’m sorry they have no small Bills, The Treasurer says in a fortnight he will have a Qty printed—I’ve sent £240 to Mr Atkin to pay for the Scalps, brot in by the Swallow’s Party—As to the People’s Demand for Indians they shall be pd when produced; Money is not ready; Colo. Stephen left an Accott of 48£ for that Service chiefly for Liquors, which is pd this Day, & any other hereafter will be pd with proper Vouchers—I’m sorry fort Loudoun is not finish’d it has been a long Time in hand, but now I expect that by double Diligence You’ll be able soon to compleat it, & Yo. see the Necessity. Let me know, if Yo. possibly can, the No. of the Enemy, & what Artillery they may have; I’m under great Uneasiness on your present Situation, Yet I doubt not wth the Regulars, Provincials & Militia, Yo. will be able to stand your ground, & more so as I dare say Colo. Stanwix will exert himself on this Occasion—I’ve order’d Winchester & Fredericksburg for the Rendesvouz of the Drafts from the Country Militia. I therefore order You to send 8 or 10 of yr Subaltern Officers, to receive those that may come to Fredericksburg, & I think it will be necessary to send ’em immediately—I’m so hurried that I cann’t write Yo. a particular Answer to each Paragraph of yr Letters, but I think the above are the most sustantial Points. I’m in great

Pain for Capt. Spotswood, his being safe return’d will give me much Joy—I cann’t determine on forming the two additional Companies to yr Regimt, till I see how many Men will be raised, as I’ve some Doubts on the Mode prescrib’d for raising them, that I shall be glad if they amo. sufficient to compleat the 8 Companies now in the Country. Or do I think of the 3 Companies of Rangers till that is finish’d, as I thought it wd interferr wth the Drafts—I must now leave off, wishing to hear a good Accott of yr troublesome Neighbours. I rema. with Respect Sir yr h. S.
